Citation Nr: 0713103	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-07 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher disability rating for 
panhypopituitarism with depression, secondary to clivus 
chordoma tumor, initially rated as 20-percent disabling 
from May 26, 1999 to January 24, 2001, and as 60-percent 
disabling from January 25, 2001 onwards.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1984 to 
September 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York, which granted service connection for panhypopituitarism 
with depression, as secondary to a clivus chordoma tumor, and 
assigned an initial 20 percent rating retroactively effective 
from May 26, 1999.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In March 2002, during the pendency of this appeal, the RO 
increased from 20 to 60 percent the rating for the 
panhypopituitarism, but only retroactively effective as of 
January 25, 2001.  The veteran since has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).  So the issue is whether he was 
entitled to an initial rating higher than 20 percent prior to 
January 25, 2001, and whether he is entitled to a rating 
higher than 60 percent since.







FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate the claim on appeal and 
apprised of the procedures for obtaining that supporting 
evidence and information - including insofar as whose 
specific responsibility, his or VA's, it was to obtain the 
supporting evidence.  Moreover, VA has fulfilled its duty to 
assist him in obtaining the supporting evidence.

2.	From the May 26, 1999 effective date of service connection 
until January 24, 2001, the veteran's panhypopituitarism 
involved symptoms of fatigability, mental sluggishness, and 
weight gain.

3.	His condition between January 25, 2001 and March 11, 2004, 
was characterized by muscular weakness, mental disturbance, 
weight gain and cardiovascular involvement, though generally 
absent cold intolerance and brachycardia.

4.	As of the date of a March 12, 2004 evaluation report from 
a private physician, the veteran's panhypopituitarism is 
shown to involve cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance, brachycardia 
and sleepiness.




CONCLUSIONS OF LAW

1.	The criteria are met for a higher 30 percent initial rating 
for panhypopituitarism with depression, secondary to clivus 
chordoma tumor, from May 26, 1999 to January 24, 2001.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002);                      
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.27, 4.119, Diagnostic Code (DC) 7903 (2006). 

2.	The criteria are not met, however, for a rating higher than 
60 percent for panhypopituitarism with depression, secondary 
to clivus chordoma tumor,          from January 25, 2001 to 
March 11, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107(b)                
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.119, Diagnostic Code (DC) 
7903 (2006). 

3.	But the criteria are met for an even higher 100 percent 
rating for panhypopituitarism with depression, secondary to 
clivus chordoma tumor, since March 12, 2004.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.119, DC 
7903 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability), therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide  the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Moreover, 
consistent with the statutory and regulatory history, that 
notice must provide examples of the types of medical and lay 
evidence that the claimant could submit (or ask VA to obtain) 
that are relevant to establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability rating that reflects that level of disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is the basis for which service 
connection is awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Based upon these specified requirements as to the VCAA notice 
that is to be provided to a claimant pertaining to the 
benefit he intends to establish entitlement to, the RO has 
undertaken appropriate measures in this instance to inform 
the veteran of the significance of the VCAA's duty to notify 
and assist to the continuing development of his claim.  
Initially, through the issuance of an April 2003 VCAA letter, 
as well as a February 2004 statement of the case (SOC) and 
January 2005 supplemental SOC (SSOC), the criteria for 
content-specific notice as set forth under the Pelegrini II 
decision have effectively been met.  

Through the above-referenced April 2003 correspondence, the 
veteran was informed as to the general type of information 
required to support his claim, namely, that which showed his 
service-connected disability had undergone an increase in 
severity to warrant a higher rating.  A more in-depth 
discussion of what evidence he still needed to submit to 
substantiate the claim was presented in the February 2004 
SOC, and January 2005 SSOC, including citation to and 
explanation of the relevant diagnostic codes that pertained 
to the evaluation of the disability under consideration.  
This letter also provided him an explanation as to whose 
responsibility, his or VA's, it was to obtain additional 
evidence relevant to the eventual disposition of his claim -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Enclosed was a 
copy of VA Form 21-4142 (Authorization and Consent to Release 
of Information) upon which he could identify further sources 
of evidence from private treatment sources.  Hence, the 
information set forth through the above sources was 
sufficiently detailed that it satisfied the first three 
elements indicated under the Pelegrini II decision for 
comprehensive notice.

While the above notice documents satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, admittedly, none of them included the specific 
language of the "fourth element" mentioned above.  
However, the veteran has received sufficient explanation as 
to how to provide further relevant evidence, such that the 
intended purpose of this final element of VCAA notice was 
nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the April 2003 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.             
The April 2003 correspondence informed him that he should 
provide the RO with any further medical evidence concerning 
the severity of his condition, and if none existed, his own 
lay statement describing the extent of his symptomatology, 
preferably within 60 days of receipt of that letter, but at 
any point up to one year thereafter.  So a more generalized 
request with the precise language outlined in            § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).

The relevant notice documents in this instance did not 
provide comprehensive notice to the extent required in 
Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected panhypopituitarism 
condition.  However, this information was nonetheless 
provided to him through other notice documents of record.  As 
mentioned, the February 2004 SOC and January 2005 SSOC 
provided an in-depth discussion of the applicable diagnostic 
codes that directly warranted consideration in evaluating his 
disability, and the remaining evidence that was required to 
meet the criteria for a higher rating under those provisions.  
And although neither of the above documents expressly 
provided citation to 38 C.F.R. § 3.321(b)(1), the regulation 
for determining when entitlement to a higher disability 
rating on an extraschedular basis is warranted, 
it nonetheless merits observation that in regard to a 
contemporaneous claim for a total disability rating based on 
individual unemployability (TDIU) (as discussed below, later 
granted on the merits), primarily on the basis of his 
service-connected residuals of a clivus chordoma tumor, 
relevant notice information on that claim properly apprised 
him of section 3.321(b)(1).  So these documents effectively 
satisfied the requirement for notice concerning the 
disability rating element of his claim.  See Dingess/Hartman, 
19 Vet. App. at 491, aff'd sub nom. Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007) ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions]  and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme."). 

And even though the veteran also was not provided notice of 
the type of evidence necessary to establish a downstream 
effective date for the disability on appeal,    that, too, 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board is 
awarding a higher initial rating of 30 percent - for the 
outset period, and the maximum 100 percent schedular rating 
effective from March 12, 2004.  And as for the remaining 
intervening period at issue, the Board is denying that 
portion of the claim, so the effective date element is moot.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been issued to the veteran in a  timely 
manner.  The Court in Pelegrini II prescribed as the legal 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of        the initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A. § 
5103(a);     38 C.F.R. § 3.159(b)(1).  In this instance, the 
February 2000 rating decision on appeal provided for the 
award of service connection for panhypopituitarism.  And that 
initial adjudication was before the VCAA even came to exist 
in November 2000.  Obviously then, the RO could not have been 
expected to comply with a law that did not yet exist.  
Moreover, in Dingess, the Court clarified that in these type 
situations - that is, where the claim arose in the context 
of the veteran trying to establish his entitlement to service 
connection, and this benefit since has been granted and a 
disability rating and effective date assigned, his claim has 
been more than substantiated, it is has been proven.  And 
when a claim has been proven, the purpose of § 5103(a) has 
been satisfied and notice under its provision no longer 
applicable.

Here, the veteran's pending claim is for a higher initial 
rating for his panhypopituitarism and, therefore, represents 
a "downstream" issue from the original grant of service 
connection.  See again Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  So the subsequent March 2002 rating decision 
that adjudicated his claim for a higher initial rating, but 
awarded a 60 percent rating for part of the time period under 
consideration, in fact represented the initial adjudication 
of the claim presently on appeal.  Even so, the April 2003 
VCAA notice letter concerning the claim for a higher initial 
rating still did not comport with the requirements set forth 
in Pelegrini II for timely notice.  This notwithstanding, the 
RO has nonetheless taken sufficient measures to assist with 
the development of the veteran's claim, such that any defect 
in the timing of the notice did not have any detrimental 
impact upon the continuing adjudication of it.

Following the issuance of the April 2003 VCAA notice letter, 
the veteran had ample opportunity to respond with additional 
evidence or argument prior to the January 2005 SSOC 
continuing the denial of his claim, and August 2005 
certification of this case to the Board.  Since then, he has 
provided additional private medical records pertaining to his 
condition from several treatment sources.  There is no 
indication from him, however, nor does the record otherwise 
suggest, that there are any additional relevant treatment 
records or other evidence that has not yet been obtained.  So 
the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, he has been afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006).  See, too, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim, including obtaining medical records from various 
private treatment providers that he identified.  The RO has 
also arranged for him to undergo numerous VA examinations in 
connection with his claim on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  To support his claim, he has 
provided extensive additional medical records from private 
treatment providers, and several personal statements. He has 
not at any point requested the opportunity to testify at a 
hearing in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.



Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,  but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994)   (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The RO originally evaluated the veteran's panhypopituitarism 
with depression, secondary to clivus chordoma tumor, as 20-
percent disabling at the time of the effective date of 
service connection -- under the provisions of 38 C.F.R. § 
4.119, DC 7999-7911, for an unspecified endocrine disorder, 
rated as analogous to Addison's disease (Adrenal Cortical 
Hypofunction).  See 38 C.F.R. § 4.27 (when an unlisted 
disease, injury or residual condition is encountered, it may 
be rated by analogy to a disorder specifically mentioned 
under the rating criteria).

In the March 2002 decision, this disability rating was 
increased to the 60-percent level as of January 25, 2001, 
evaluating the condition by analogy to 38 C.F.R. § 4.119, DC 
7903, for hypothyroidism.  

As discussed further below, DC 7903 provides the most 
comprehensive and accurate means upon which to evaluate the 
veteran's service-connected 
panhypopituitarism with depression.  Under this diagnostic 
code, a 10 percent rating is warranted when symptoms of 
hypothyroidism include fatigability or continuous medication 
is required for control.  A 30 percent rating is warranted 
when there are symptoms of fatigability, constipation, and 
mental sluggishness.  A 60 percent rating may be assigned 
when there are symptoms of muscular weakness, 
mental disturbance, and weight gain.  A 100 percent rating is 
warranted when symptoms include cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.

Also, the provisions of 38 C.F.R. § 4.119, DC 7911, for 
Addison's disease  (Adrenal Cortical Hypofunction), permit 
the assignment of a 20 percent rating where there have 
occurred one or two crises during the past year, or two to 
four episodes during the past year, or weakness and 
fatigability, or corticosteroid therapy required for control.  
A 40 percent rating is warranted if there have been three 
crises during the past year, or five or more episodes during 
the past year.  The maximum assignable rating of 60 percent 
is warranted where there have been four or more crises during 
the past year.

A note to this DC states that an Addisonian "crisis" 
consists of the rapid onset of peripheral vascular collapse 
(with acute hypotension and shock), with findings that may 
include:  anorexia, nausea, vomiting, dehydration, profound 
weakness, pain in abdomen, legs, and back, fever; apathy, and 
depressed mentation with possible progression to coma, renal 
shutdown, and death.  A subsequent note further explains that 
an Addisonian "episode," for VA purposes, is a less acute 
and less severe event than an Addisonian crisis and may 
consist of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension,          or 
hypoglycemia, but no peripheral vascular collapse.

As a further consideration prior to review of the medical 
evidence addressing the above criteria, it warrants mention 
that in a May 2005 rating decision while this appeal was 
pending, the RO granted a separate claim for a TDIU -- 
retroactively effective as of March 8, 2004.  Nevertheless, 
that award of compensation benefits is not determinative of 
the current availability of a higher rating for the 
panhypopituitarism.  A TDIU may be assigned where the 
schedular rating is less than total, if the veteran is unable 
to secure and maintain substantially gainful employment due 
to the severity of one or more service-connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  See, too, Fluharty 
v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  The TDIU benefits in 
this case were awarded on the basis of the veteran's 
demonstrated occupational impairment attributable to his 
service-connected panhypopituitarism, and other disorders 
associated with this underlying condition.

Generally, a TDIU may not be assigned concurrently with a 100 
percent schedular rating already in effect for a service-
connected disability.  See 38 C.F.R. § 4.16(a); VAOPGPREC 6-
99 (June 7, 1999).  However, the grant of a TDIU does not 
preclude a claimant from requesting a 100 percent rating on 
an schedular or extraschedular basis, where the existing 
schedular rating is less than 100 percent, since this 
represents the greater benefit.  See, too, Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001) (also discussing the 
interplay between a TDIU and a 100-percent schedular or 
extraschedular rating).   So the grant of a TDIU in this 
case, from March 8, 2004, does not limit the veteran's 
current increased rating claim to any extent, for the period 
from March 8, 2004 up until the present.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any  material issue, VA 
shall give the claimant the benefit of the doubt.  38 C.F.R. 
§ 4.3.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) ("the VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine").

A.	May 26, 1999 to January 24, 2001

During this preliminary time period, the veteran received a 
20 percent initial rating for his service-connected 
panhypopituitarism with depression, in accordance with the 
evaluation of his condition as analogous to 38 C.F.R. § 
4.119, DC 7911, pertaining to Addison's disease.  

The competent medical evidence obtained during this 
timeframe, though, does not include any treatment provider's 
diagnosis of this condition, and in any event, there are no 
instances of clusters of symptoms associated with an 
Addisonian "episode" or "crisis" (anorexia, nausea, 
vomiting, diarrhea, dehydration, malaise, orthostatic 
hypotension, etc.) that for compensation purposes would 
warrant assignment of   any higher rating.  Instead, the 
rating criteria DC 7903 for hypothyroidism is the most 
similar to the veteran's service-connected condition, and 
inasmuch as his actual symptomatology more closely parallels 
the manifestations identified therein, consistent also with 
how the RO has rated his disorder for the remaining timeframe 
at issue, since January 25, 2001.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (an alternative diagnostic code 
than that applied by the RO may be appropriate under the 
circumstances, and where a claim is evaluated under different 
criteria, the VA adjudicator should explain the basis for 
this determination).  See, too, Butts v. Brown, 5 Vet. App. 
532, 538 (1993).

As provided under 38 C.F.R. § 4.119, DC 7903, a 30 percent 
rating is warranted when the claimant's symptoms of 
hypothyroidism consist of fatigability, constipation, and 
mental sluggishness.  

Based on this objective standard, it would appear that at 
this point in time             the criteria for a higher 30 
percent evaluation have been satisfied.  The relevant 
evidence includes the report of a May 1999 neurological 
evaluation that pertained primarily to a migraine headache 
disorder, and visual impairment involving  diplopia and 
photosensitivity.  In this regard, it briefly warrants 
mentioning that the veteran is also receiving service-
connected compensation for the separate condition of a 
chronic headache disorder, also status-post the resection of 
a clivus chordoma tumor.  It was further observed that he 
experienced some moodiness and low energy.

The report of a January 2000 VA examination of the brain and 
spinal cord, as well as for endocrinology, showed blood 
pressure of 126 (systolic) / 82 (diastolic), pulse of 80, and 
normal heart rate and rhythm.  Concerning the veteran's 
mental status, he was alert and oriented times three (to 
time, place and person), and was capable of good naming, 
repetition and fluency.  Motor power, tone and bulk were all 
normal for the muscles of his upper and lower extremities.  
He reported experiencing fatigability.  He still had 
headaches, although diplopia had resolved.  He stated that 
weight gain had become a constant problem, whereas it was not 
before.  He had gained 29 pounds since undergoing treatment 
to resect the clivus chordoma tumor.  He also claimed to have 
excessive thirst and frequent urination.  The diagnosis was 
chronic headache disorder and panhypopituitarism secondary to 
clivus chordoma tumor. 

In a December 2000 report from a private nurse practitioner, 
this provider indicated the veteran had last been evaluated 
on September 28th that year, and had then complained of 
fatigue, constipation and mental sluggishness.   

Remaining records during the timeframe under review generally 
concern evaluation and treatment for continuing migraine 
headaches.

According to these findings, the December 2000 nurse 
practitioner's report representing a probative assessment of 
the veteran's actual symptoms manifested, demonstrates that 
all three of the components necessary for a higher 30 percent 
rating under DC 7903 were met as of September 28, 2000.  
Regarding the approximate 15-month period between the May 
1999 effective date of service connection and September 2000, 
there was the confirmed symptom of fatigability shown during 
the January 2000 examination.  And while the remaining 
symptoms of constipation and mental sluggishness were not yet 
shown on that examination (other than problems directly 
related to migraines), the May 1999 neurological evaluation 
did note some moodiness and low energy.  Also, as of the 
January 2000 examination the veteran had started to 
experience a weight gain -- a consideration under the 
criteria for the even higher rating of 60 percent under 
DC 7903. 

So resolving all reasonable doubt in his favor, a higher 30 
percent initial rating is warranted from May 26, 1999 to 
January 24, 2001.  Inasmuch as there may have been weight 
gain, a relevant symptom considered under the criteria for a 
60 percent rating at DC 7903, the remaining components of 
those criteria of muscular weakness and mental disturbance 
were not demonstrated.  Thus, a 30 percent rating is the 
correct rating for this time period.

B.	January 25, 2001 to March 11, 2004

For this particular timeframe, a 60 percent disability rating 
has been assigned          in accordance with 38 C.F.R. § 
4.119, DC 7903.  Since a 60 percent rating is        the 
highest assignable rating under DC 7311, for Addison's 
disease, that specific diagnostic code would not apply under 
the circumstances.  

To demonstrate entitlement to the maximum available 100 
percent rating under    DC 7903, there must be cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia and sleepiness.  See 38 C.F.R. § 
4.119, DC 7903.

The relevant evidence includes a December 2001 VA endocrine 
examination, during which the veteran reported that he 
remained symptomatic with constant headaches, intermittent 
diplopia, easy fatigability, lethargy, forgetfulness, 
difficulty concentrating, weigh gain, frequent thirst, 
shortness of breath on exertion and decreased libido.  He did 
not have polyuria, tremors, or cold or heat intolerance.   He 
had borderline hypertension, but no cardiac condition.  He 
had shown symptoms of chest pains in the past, for which a 
workup revealed he had gastrointestinal reflux disease, and 
was treated with an antacid.  Over the past year, he had 
experienced periodic constipation.  He was independent in all 
activities of daily living, although he became easily 
fatigued when carrying out household chores.  

A physical examination indicated regular heart rhythm and 
rate, blood pressure      of 140 / 84, and pulse rate of 88.  
On neurological evaluation, deep tendon reflexes were 
hypoactive.  Motor strength was symmetrical in the upper and 
lower extremities.  

On an examination of the brain and spinal cord, also 
conducted in December 2001, the veteran reported having had 
some memory problems, and that he tended to be slow in his 
thinking.  He could not remember as well as he used to.  He 
also had headaches that occurred on a daily basis.  He 
complained of diplopia on gaze to    the left, and of fatigue 
and constipation as well.  He also had depression and was 
seeing a psychiatrist.  It was objectively found that his 
mental status was normal.  His attention and concentration 
showed he did have some decrease in short- and  long-term 
memory, although cognition and fund of knowledge appeared 
normal.  Power, tone and bulk of the muscles of the upper and 
lower extremities were normal.

On re-examination in December 2002, it was determined the 
veteran had been able, with difficulty, to keep a job on the 
assembly line in a factory, but had been progressively 
feeling weak and tired.  It was observed that his weight 
gain, Type II diabetes mellitus, and carpal tunnel syndrome 
were all known to be possible side effects of growth hormone.  

Following these evaluations for VA compensation and pension 
purposes, there is further indication of ongoing symptoms 
similar to that already observed.           
A March 2003 speech and language assessment from a speech 
pathologist with a university clinic observed the veteran 
demonstrated some difficulty with auditory perception skills, 
and also in expressive language skills.  The report of 
hospitalization for cerebrovascular accident (i.e., stroke) 
indicated other apparent conditions that included 
hypertension, dilated cardiomyopathy, and sleep apnea, 
on continuous positive airway pressure.  In November 2003, it 
was indicated on a medical evaluation report obtained through 
the veteran's employer at that time, that he had continued 
right side weakness and lack of stamina.  A significant 
portion of this symptomatology was attributed to the 
cerebrovascular accident that had occurred in March 2003.  
Service connection, incidentally, is in effect for the 
residuals of that cerebrovascular accident - including right 
upper extremity and right lower extremity weakness, both 
secondary to the panhypopituitarism.  Since there is no clear 
indication, however, these manifestations were solely 
following recovery from the cerebrovascular accident, and 
they are consistent with his previously shown symptoms, the 
above information is also of relevance directly to the 
assessment of his panhypopituitarism.  See e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (where it is not 
possible to separate the effects of a service-connected 
disability from nonservice-connected conditions by competent 
medical evidence, all symptoms will generally be attributed 
to the service-connected disability).  

According to the above, the presence of the three criteria 
for a 60 percent evaluation at 38 C.F.R. § 4.119, DC 7903, 
those of muscular weakness, mental disturbance  and weight 
gain, are shown.  In regard to the remaining criteria that 
pertain to           the highest available 100 percent 
schedular rating, however, several of the additional 
components required to merit a higher evaluation under those 
criteria are not established.  While there is evidence of 
cardiovascular involvement, and sleepiness, there is no 
indication of, specifically, the existence of cold 
intolerance and bradycardia.  The veteran did not manifest 
cold tolerance at any point, and the pulse measurements taken 
during this timeframe are all above the level corresponding 
to brachycardia (i.e., less than 60 beats per minute).  
Hence, a 60 percent rating remains appropriate for this time 
period under review.

C.	March 12, 2004 to the present

Based upon the medical evidence obtained thus far, it has 
been demonstrated on  VA examination and instances of private 
treatment that the veteran has various symptoms that 
correspond to a the highest available 100 percent rating 
under           38 C.F.R. § 4.119, DC 7903, inclusive of 
muscular weakness, cardiovascular involvement, mental 
disturbance and sleepiness.  



As of March 2004, however, there is evidence of record that 
establishes the presence of additional symptoms required to 
meet the complete criteria for           this higher 
disability rating.  A private physician's letter dated that 
month, from a Dr. C., stated the veteran was then under 
continuing treatment for sleep apnea, panhypopituitarism, 
diabetes mellitus, hypertension, cardiomyopathy, and a         
past history of a cerebrovascular accident.  He was found to 
experience cold intolerance due to poor circulation, muscular 
weaknesss, cardiovascular involvement, slowing of thought, 
difficulty with memory, bradycardia and    daytime 
somnolence.  

Subsequently, a June 2004 statement by Dr. M. with a 
cardiopulmonary clinic similarly observed that the veteran 
reported a history of cold intolerance, and had been 
identified with left ventricular hypertrophy and bradycardia.  
Statements from Drs. N. and G. from the same clinical 
likewise indicated cold intolerance.   

So from these physicians' statements, there is now evidence 
of the two remaining symptoms listed under the rating 
criteria for the maximum available 100 percent rating -- 
i.e., cold intolerance and brachycardia.  In regard to the 
latter, although there was not necessarily a consistent 
measurement of brachycardia as specifically defined for VA 
compensation purposes, of less than 60 beats per minute, 
given the objective finding of this symptom from at least two 
separate sources, there is a substantial likelihood of its 
existence at or near the level mentioned in the rating 
criteria.  And the measurements of pulse and/or heart rate 
that are available, though preceding the timeframe under 
review, were not significantly higher than the above level, 
including in May 2002, a heart rate of 62, and in December 
2003, that of 64.  

Further relevant treatment records include a June 2004 
statement from a physician with a university clinic, stating 
that the veteran continued to experience weight gain, and was 
utilizing replacement hormones and hydrocortisone to maintain 
the necessary level of adrenal function.  He underwent 
continued monitoring for potential lassitude and fatigue.  A 
September 2004 statement from this physician indicated the 
veteran's lack of pituitary hormones, and in connection with 
a diabetes mellitus condition, was well known to cause 
profound weakness, lassitude in a generalized fashion, and 
depression.

Hence, there is a sufficient basis upon which to determine 
that the criteria for a       100 percent rating have been 
met, retroactively effective from the March 12, 2004 private 
evaluation report that identified an increase in severity and 
extent of the veteran's symptoms.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Only the period prior to March 12, 2004, need be considered 
since that is the effective date of the veteran's maximum 
possible 100 percent schedular rating.  During this earlier 
timeframe, however, he has not shown that his service-
connected panhypopituitarism with depression caused marked 
interference with employment, meaning above and beyond that 
contemplated by his schedular rating.  While he experienced 
several instances of interruptions in his ability to work due 
to medical leave, he remained employed with the same company 
up until his disability retirement from that employer in 
March 2004.  Also, generally, the provisions of the rating 
schedule according to which his disabilities have been 
evaluated are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the several grades of disability.              
See 38 C.F.R. § 4.1.  His panhypopituitarism condition 
likewise has not been shown to have necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Conclusion

Accordingly, the Board is granting the veteran claim for a 
higher initial rating of      30 percent for 
panhypopituitarism with depression, from May 26, 1999 to         
January 24, 2001, and then granting a 100 percent schedular 
rating for this condition as of March 12, 2004.  The claim 
for a rating higher than 60 percent during the intervening 
period from January 25, 2001 to March 11, 2004 is being 
denied.  This award of higher incremental ratings is 
tantamount to a "staged rating" per the Fenderson decision, 
and there is no indication of any other increase in 
compensable symptomatology since the grant of service 
connection.  With regard to those components of the veteran's 
claims for higher ratings for which the preponderance of the 
evidence disfavors an increase in service-connected 
compensation, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

A higher initial 30 percent rating for panhypopituitarism 
with depression, secondary to clivus chordoma tumor, from May 
26, 1999 to January 24, 2001, is granted.

The claim for a rating higher than 60 percent for 
panhypopituitarism with depression, secondary to clivus 
chordoma tumor, from January 25, 2001 to          March 11, 
2004, is denied.

However, an even higher 100 percent rating for 
panhypopituitarism with depression, secondary to clivus 
chordoma tumor is granted from March 12, 2004 onwards.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


